DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pg. 9, with respect to the interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive. In view of the amendments, claims 1 and 5-13 are no longer interpreted under 112(f). Accordingly, the accompanying rejections of claims 1-13 under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pg. 9, with respect to the rejection of claims 7 and 11 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of claims 7 and 11 has been withdrawn in view of the amendments. 
	 
35 U.S.C. § 103 of claims 1-7 and 11-13 by Umekawa et al. (US 2015/0036793) in view of Miyamoto et al.  (US 2015/0087881), and claims 8-10 by Umekawa and Miyamoto in view of Suzuki (US 2015/0065779) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The last element of claims 1, 3, and 13 recite “wherein the value representing the correlation is the length of a common vertical line that corresponds to the shortest distance between at least two lines that do not intersect each other and that are in a twisted relationship line 28A represents a straight line passing through the isocenter 31 from the fluoroscopic X-ray generator 23A, and a dotted line 28B represents a straight line passing through the isocenter 31 from the fluoroscopic X-ray generator 23B. At this time, the dotted line 28A connecting the position of the X-ray measuring device 24A and the fluoroscopic X-ray generator 23A is orthogonal to the dotted line 28B connecting the positions of the X-ray measuring device 24B and the fluoroscopic X-ray generator 23B” ([0096]). 
To summarize, there is insufficient description for one of ordinary skill in the art to determine the intended meaning of the lines being in “a twisted relationship”, especially, since 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The last element of claims 1, 3, and 13 recite “wherein the value representing the correlation is the length of a common vertical line that corresponds to the shortest distance between at least two lines that do not intersect each other and that are in a twisted relationship and that are connecting the position on the X-ray measuring devices corresponding to the position of the plurality of candidates on the first and second fluoroscopic images to the X-ray generators.” However, it is unclear what is intended by the bolded text of the lines being “in a twisted relationship” given the language that the lines connect “the position on the X-ray measuring devices corresponding to the position of the plurality of candidates on the first and second fluoroscopic images to the X-ray generators.”
For the purposes of examination, this element is being interpreted as the lines crossing through the same horizontal plane (relative to the orientation of Fig. 3) that do not intersect.  
the accuracy of detection” in the first line of the final paragraph of each claim. However, there is insufficient antecedent basis for “the accuracy of detection”. Applicant is encouraged to amend this line of the claims to read “values indicating an accuracy of detection” to overcome this rejection. 
For these reasons, claims 1, 3, 13, and their dependents are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa et al. (US 2015/0036793) in view of Miyamoto et al. (US 2015/0087881).
Regarding claim 1, Umekawa teaches a radiation irradiating system (a radiotherapy system) comprising a radiation irradiating device configured to generate a radiation (“a treatment radiation irradiating device 8” in Figs. 1A-B) and two or more pairs of X-ray fluoroscopic devices including a first X-ray fluoroscopic device and a second X-ray fluoroscopic device and configured to capture fluoroscopic images of a tracking target, each pair including one X-ray measuring device and one X-ray generator: “X-ray imaging device 45 has two pairs of X-ray tubes 4 a and 4 b and X-ray detectors 5 a and 5 b…and take X-ray images from two directions,” wherein “X-ray tubes 4 a and 4 b respectively irradiate cone beam-like X-rays 6 a and 6 b… transmitted through the subject 1 and detected by the X-ray detectors 5 a and 5 b respectively”[0036]. Thus, X-ray tube 4a and X-ray detector 5a comprise a first X-ray fluoroscopic device, and X-ray tube 4b and X-ray detector 5b comprise a second X-ray fluoroscopic device. 
Umekawa further teaches wherein the radiation irradiating device (treatment radiation control device 15) is controlled to detect a position of the tracking target (target recognizing device 9) from a first fluoroscopic image captured by the first X-ray fluoroscopic device and a second fluoroscopic image captured by the second X-ray fluoroscopic device: “The X-ray detectors 5a and 5b generate X-ray fluoroscopic images” ([0036]) indicating that each pair of the first X-ray fluoroscopic devices (i.e., 4a-5a) and second X-ray fluoroscopic devices (i.e. 4b-5b) generate a first and second fluoroscopic image, respectively. Then “the generated two images are transmitted to the target recognizing device 9” [0036] wherein “the treatment radiation control device determines on the basis of the position of the target recognized by the target recognizing device whether or not the position of the target…satisfies the treatment radiation irradiation condition” [0017] for control thereof. In other words, the treatment irradiation device 15 corresponds to the control unit configured to control the radiation irradiating device and the target recognizing device 9 corresponds to the control unit configured to detect the tracking target, wherein both functions and devices are contained within a control unit. 
Further, Umekawa teaches values indicating the accuracy of detection of a plurality of candidates of a position of the tracking target from each of the first and second fluoroscopic images. First, “the target recognizing device 9 recognizes a target projection position from the two images (bidirectional images) transmitted from the X-ray imaging device 45 and determines a three-dimensional position (three-dimensional coordinate values) of the target 2 from the target projection position by backprojection calculation” ([0039]). Second, step 110 of Fig. 2 describes that “the target recognizing device 9 recognizes a target position from the transmitted X-ray recognition is automatically performed because searching is done by template matching in which the preset X-ray fluoroscopic images of the target 2 are taken as templates. The target recognizing device 9 calculates the three-dimensional position of the target 2 from the target position recognized using each image by three-dimensional backprojection, and transmits information about the three-dimensional position to the treatment radiation irradiation determining device 10 and the projection image selecting device 11. Here, when the similarity in the template matching is lower than the preset threshold, or when the length of a common perpendicular line in the three-dimensional backprojection is lower than the preset threshold, the recognition is judged unsuccessful and the captured images are discarded” ([0049]). In other words, template matching with “preset X-ray fluoroscopic images” is used to determine the three dimensional position of the target, resulting in a ‘similarity’ corresponding to a value, and this position information is evaluated relative to a preset threshold. Further, once the unsuccessful captured images are discarded, “the flowchart does not proceed to subsequent Steps and proceeds to the processing of each image captured next” ([0049]). In other words, further images where the projected target is at a different position as captured by the X-ray detectors 5a and 5b are subject to the same process of step 110. Thus, the system described by Umekawa calculates values of an accuracy of detection of a plurality of candidate positions of the tracking target from each of the first and second fluoroscopic images, depending on the template matching and resulting similarity value relative to a preset threshold. 
	However, other than the brief recitation “when the length of a common perpendicular line in the three-dimensional backprojection is lower than the preset threshold” ([0049]), Umekawa does not disclose calculating a value representing a correlation between the positions if the candidates in the first fluoroscopic image and the positions of the candidates in the second fluoroscopic image…wherein the value representing the correlation is the length of a common vertical line that corresponds to the shortest distance between at least two lines that do not intersect each other and that are in a twisted relationship and that are connecting the positions on the X-ray measuring devices corresponding to the position of the plurality of candidates on the first and second fluoroscopic images to the X-ray generators.
 	Miyamoto teaches a radiotherapy control apparatus and program for radiotherapy, which shares a technical field with Umekawa and the instant application, and is relied upon instead. Miyamoto specifically describes “a method for ‘maximizing the correlation’,” wherein “first a technique for calculating a three-dimensional position of a marker based on fluoroscopic images taken along two directions” is described ([0056]). Steps (2) and (3) of the method disclose calculating “the projected position of each marker in each of the two fluoroscopic images obtained along the different fluoroscopic directions, as shown in Fig. 3” and calculating “equations of projection lines linking together the respective focus positions of the fluoroscopic imaging device 12 and the projected positions along the respective fluoroscopic directions based on the respective transformation matrices” ([0056]), respectively. Further, “when the projection lines do not intersect each other in process (4)…, a midpoint of a common perpendicular line which commonly intersects the projection lines at right angles is estimated to be the three-dimensional position of the marker as shown in Fig. 3” ([0057]). It is noted that the “common perpendicular line which commonly intersect the projection lines at right angles” corresponds to the shortest distance between at least two lines that do not intersect each other. 
Miyamoto further includes a “correlation maximizing unit 37,” a “projection line calculation unit 38,” an “inter-marker distance acquisition unit 42,” and a “marker position calculation unit 43.” In particular, “the correlation maximizing unit 37 first acquires equations of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of calculating a “common perpendicular line in the three-dimensional backprojection” ([0049]) of Umekawa with the method of Miyamoto “maximize the correlation” between fluoroscopic images taken “along two directions” such that the calculation errors in marker positions are minimized.
The modification of Umekawa as described immediately above further teaches detecting the position of the tracking target from the plurality of candidates based on the value representing the accuracy of the detection and the value representing the correlation and controlling the radiation to be irradiated onto the target based on the detected position of the tracking target:  Specifically, Umekawa states that “the treatment radiation control device 15 controls the treatment radiation irradiating device 8 on the basis of the determination result to irradiate the subject 1 with the controlled treatment radiation therefrom” ([0045]). Miyamoto also teaches that “a marker position calculation unit adapted to calculate current positions of the respective markers based on the equations of the projection lines and the inter-marker distances; and a therapeutic radiation emission determination unit adapted to determine whether to emit therapeutic radiation based on the current positions of the respective markers” ([0007]).

Regarding claim 3, the combination of Umekawa and Miyamoto as for claim 1 teaches all of the same overlapping claim elements. Further, Umekawa teaches the distance being on a common axis: The first and second pairs of X-ray tubes and X-ray detectors, 4 a/5 a and 4 b/5 b may be oriented orthogonally to one another based on their attachment to the rotatable support device 7. Therefore, the resulting fluoroscopic images would share a common axis as described in [0096] and [0097] of the instant application. In this instance, the shortest common perpendicular and the shortest distance on the common axis would be equal to each other. 
Claim 4, defining the tracking target as any one of a marker for identifying the target, the target itself, and a high-density region, is taught by Umekawa in [0059], where “the target recognizing device 9 recognizes the target 2,…directly searches the target 2 from the images by the image recognition processing,” or “an alternate marker can be caused to enter the neighborhood of the target 2, and the target position may be estimated from the position of the alternate marker using this alternate marker” ([0059]).
With respect to claim 5, Umekawa further teaches wherein the radiation irradiating device is controlled to irradiate the radiation when the position of the tracking target is within a range specified in advance in paragraph [0041]: “The treatment radiation irradiation determining device 10 determines whether or not the transmitted target position satisfies the preset treatment radiation irradiation condition” wherein “the treatment radiation irradiation condition corresponds to an irradiation permission area for intercepting irradiation where the motion tracking treatment in the motion tracking treatment mode is for intercepting irradiation.” 
a mode for detecting a position of the tracking target based on only the value representing the accuracy of the detection as cited above for claim 1 in [0049]. Further, Umekawa includes a mode switching device 25 “provided to change control of the X-ray imaging device 45 to the motion tracking treatment mode and the cone beam CT imaging mode” ([0037]). Umekawa does not teach switching between a first mode for detecting a position of the tracking based on the value representing the accuracy of the detection and the value representing the correlation. 
Miyamoto instead teaches the elements of the value representing the correlation as above for claim 1 (Miyamoto [0059], [0068], [0070], and [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mode switching radiotherapy system of Umekawa with the inter-marker calculation of Miyamoto to provide a system requiring more precise target localizing and tracking to “reduce a radiation exposure dose inflicted on the patient by radiographic radiation used for fluoroscopic observation during radiotherapy” (Miyamoto [0012]). 
With regard to claim 7, Umekawa further teaches wherein the radiation irradiating device is controlled to compare a value representing the accuracy of detection with a first predetermined value as previously conveyed for claim 1: “when the similarity in the template matching is lower than the preset threshold” ([0049]). The “preset threshold” corresponds to a first predetermined value which is compared with the similarity value from the template matching (i.e., the value representing the accuracy of detection). Further, Umekawa indirectly teaches that the comparison result is output to a display unit in paragraphs [0040] and [0042]-[0044]. First “the treatment radiation irradiation determining device 10, the projection image selecting device 11 and the patient positioning device 21 displays the cone beam CT image of the treatment state and the CT image of the treatment plan on a display screen.” ([0044]). Therefore, the result of the comparison, i.e., the cone beam CT image of the treatment state reconstructed from fluoroscopic images with the target projections having a similarity value above a preset threshold based on template matching, is output to a display unit. This satisfies the claim language that the comparison result is output to a display unit. 
With regard to claim 11, Umekawa further teaches that the radiation irradiating device is controlled to set the position corresponding to an optimal value representing the accuracy of the detection as the position of the candidate of the tracking target as conveyed in paragraphs [0040] and [0042] for claim 7 above. In other words, the “cone beam CT image of the treatment state” 
Regarding claim 12, Umekawa teaches that the radiation irradiating device is controlled to acquire a plurality of values representing the accuracy of detection in [0040] as previously conveyed for claim 7. However, Umekawa does not disclose that radiating irradiating device is controlled to acquire…a plurality of values representing the correlation of the positions of the plurality of candidates from the acquired values representing the accuracy of the detections, and detects the position of the tracking target based on the values representing the correlation. Instead, Miyamoto teaches the values representing the correlation via the inter-marker calculations as disclosed above for claim 1. As previously stated, the calculations of inter-marker distances from Miyamoto are applicable to the fluoroscopic images acquired by Umekawa for determining the correlation between the multiple values representing the accuracy of detection.  Further, Miyamoto teaches the detection of the position of the tracking target based on the values representing the correlation by calculating “the current positions of markers implanted in a patient” [0012]. Miyamoto also qualifies that “a planned marker position may be set to a positions (such as a center of gravity) uniquely defined out of plural markers” ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have combined the teachings of Umekawa and Miyamoto for a radiotherapy system to acquire multiple values representing accuracy and the correlation, and to further rely on the correlation of the values representing the accuracy of detection in order to “reduce a radiation exposure dose inflicted on the patient by radiographic radiation used for fluoroscopic observation during radiotherapy” ([0012]).

a moving object tracking system (“the position of the target recognized by the target recognizing device 9 satisfies a treatment radiation irradiation condition for motion tracking treatment” [0040]) by all of the overlapping elements as previously conveyed for claim 1. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa and Miyamoto as applied to claim 1 above, and further in view of Suzuki et al. (US 2015/0065779).
Regarding claim 8, the modification of Umekawa teaches the radiation irradiating system of claim 1, but does not teach where the radiation irradiating device is controlled to apply weights to the value representing the accuracy of the detection and the value representing the correlation and detect a position of the tracking target based on a result of the weight application. 
Suzuki teaches an analogous radiation treatment planning device that calculates the position information for specific locations of markers over a course of time to generate a three-dimensional treatment planning range. Suzuki teaches the application of weights to the value representing the accuracy of the detection via “the representative point reference position information computation unit” 52, which “specifies a weight coefficient for each of the plurality of markers and generates the reference position information of the representative point based on the position information of the plurality of markers weighted by the weight coefficient, and the representative point position information computation unit generates the position information of the representative point based on the position information of the plurality of markers weighted by the weight coefficient” ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have further modified the radiotherapy system of Umekawa with the 
With respect to claim 9, the modification of Umekawa teaches the radiation irradiating system of claim 8, wherein the radiation irradiating device is controlled to not irradiate the radiation when a position corresponding to an optimal value representing the accuracy of the detection is not selected in that the operator does not proceed to the treatment radiation when “the cone beam CT image of the treatment state and the CT image of the treatment plan…do not coincide with each other,” and instead “the operator measures the amount of displacement between the two positions” (Umekawa [0044]). Thus, the state where the “positions of the target 2” do not “coincide with each other or where the “positional displacement thereof” is not small ([0044]) does not represent the cone beam CT image generated from fluoroscopic images with the best similarity based on template matching. 
The modification of Umekawa does not teach that radiation irradiating device is controlled to not irradiate the radiation when a position corresponding to an optimal value…as a result of the weight application. As above for claim 8, Suzuki teaches the application of a weight coefficient to each marker position. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the radiotherapy system of Umekawa with the representative point reference position information computation unit of Suzuki to apply a similar weight coefficient to the value representing the correlation and for detecting the a tracking target position at an optimal value. Specifically, 
With respect to claim 10, the modification of Umekawa teaches the radiation irradiating system of claim 8, wherein when a position corresponding to an optimal value representing the accuracy of the detection is not selected as a result of the weight application with Umekawa further teaching that the radiation irradiating device is controlled to output an alert signal for warning regarding the value representing the accuracy of the detection on a display unit. The display screen in [0044] displays the cone beam CT image of the treatment state and the CT image of the treatment plan on a display screen” whereby “an operator (e.g., a doctor or a medical radiology technician) compares the positions of the target 2 projected in the respective images and confirms whether or not the positions of the target 2 coincide with each other.” The visual representation of the information serves to alert the user if the optimal value is or is not selected. Miyamoto also discloses an alert signal for “when the minimized length of the common perpendicular line exceeds a predetermined threshold, the correlation maximizing unit 37 may notify the operator that the calculation error in the marker position is not permissible” (Miyamoto [0062]), which may be applied to the radiotherapy system of Umekawa. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the radiotherapy system of Umekawa with notification of Miyamoto to provide a clear indication “the calculation error” (Miyamoto [0062]) and to avoid proceeding with treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793